EXHIBIT 10.2
STOCK SURRENDER AGREEMENT
 
This Stock Surrender Agreement (the “Agreement”) dated as of October 16, 2012,
by and among J. Kevin Adams, Daniel L. Brown and William Bethell (collectively,
“Senior Management”) and the persons listed on Schedule A (each such person
listed on Schedule A being hereinafter referred to as a “Shareholder” and
collectively, the “Shareholders”) and Green Ballast, Inc., a Delaware
corporation (the “Company”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has adopted that certain 2011 Restricted Stock Plan of
Green Ballast, Inc., effective April 15, 2011 (the “Plan”); and
 
WHEREAS, pursuant to the Plan and certain stock award agreements (the “Award
Agreements”) entered into by and between the Company and each of the persons
composing Senior Management, Senior Management received shares of common stock
(the “Common Stock”) from the Company pursuant to the Award Agreements from the
Company; and
 
WHEREAS, the Company has entered into an agreement with Loewen, Ondaatje,
McCutcheon USA LTD (“LOM”) whereby LOM is to provide certain investment banking
services to the Company relating to certain capital financings for the Company
which include, without limitation, certain bridge loan financings (collectively,
the “Bridge Financing”); and
 
WHEREAS, in partial consideration for the Bridge Financing, the Company has
agreed to surrender certain shares of Common Stock to the Company to fund the
Company’s sale and issuance of Common Stock to the investors or lenders
providing the Bridge Financing to the Company; and
 
WHEREAS, in connection with the Bridge Financing, Senior Management desires to
surrender, or cause the Shareholders to whom certain shares of the Common Stock
were issued pursuant to the Plan and the Award Agreements or were assigned
thereafter, as the case may be, to surrender his or its legal right, title and
interest in the number of shares of Common Stock needed by the Company in
connection with the Bridge Financing, not to exceed the number of shares set out
opposite his or its name on Schedule A attached hereto (the “Surrendered
Shares”), and the Company desires to accept such Surrendered Shares.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants,
agreements, representations and warranties herein contained, the parties hereto
agree as follows:
 
1. Surrender of Shares. Subject to the terms and conditions of this Agreement,
at or prior to the closing (the “Closing”) of the Bridge Financing, the
Shareholders agree to surrender all legal right, title and interest in and to
the Surrendered Shares to the Company. Shareholders shall receive no
consideration for the Surrendered Shares.
 
2. Transfer of Surrendered Shares.  At or prior to the Closing of the Bridge
Financing, Senior Management shall deliver and issue, or cause their respective
family limited partnerships to deliver and issue, as the case may be, the stock
certificates representing the Surrendered Shares, applicable stock powers and
irrevocable transfer instructions to the Company’s transfer agent (the “Transfer
Agent”) instructing the Transfer Agent to issue and deliver to the Company a
stock certificate representing the Surrendered Shares, registered in the
Company’s name.
 
 
 

--------------------------------------------------------------------------------

 
3. Representations and Warranties.  Each Shareholder hereby represents and
warrants to the Company that:
 
a.  
The Shareholder owns, beneficially and of record, and has the full power and
authority to convey, free and clear of all liens, encumbrances and restrictions,
the Surrendered Shares set forth opposite his or its name on Schedule A.  The
Shareholder is not a party to any voting agreement, buy-sell agreement, option
or right of first purchase agreements or other agreements of any kind among the
Company and any of the security holders of the Company relating to the Common
Stock of the Company held by the Shareholder.



b.  
The execution, delivery and performance by the Shareholder of this Agreement has
been duly authorized and will constitute the valid and legally binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.  No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, government authority or third person is required to be obtained by the
Shareholder in connection with the execution and delivery of this Agreement or
the performance of the Shareholder’s obligations hereunder.



4. Further Assurances. Each party hereto shall execute, deliver, file and
record, or cause to be executed, delivered, filed and recorded, such further
agreements, instruments and other documents, and take, or cause to be taken,
such further actions as LOM, or the other parties hereto may reasonably request
as being necessary or advisable to effect or evidence the transactions
contemplated by this Agreement. 
 
5. Notices.  All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
telecopy, or by postage prepaid, registered, certified or express mail or by
reputable overnight courier service and shall be deemed given when delivered by
hand or upon receipt of telecopy confirmation if sent by facsimile, three days
after mailing (one (1) Business Day in the case of guaranteed overnight express
mail or guaranteed overnight courier service), as follows (or at such other
address or to such other fax for a party as shall be specified by like notice):


a.  
If to Senior Management:

J. Kevin Adams, CEO
c/o Green Ballast, Inc.
2620 Thousand Oaks Boulevard, Suite 4000
Memphis, TN 38118
FAX:          901.260.1803


b.  
If to the Shareholders:

c/o Green Ballast, Inc.
2620 Thousand Oaks Boulevard, Suite 4000
Memphis, TN 38118
ATTN: CEO
FAX:          901.260.1803


c.  
If to the Company:

J. Kevin Adams, CEO
c/o Green Ballast, Inc.
2620 Thousand Oaks Boulevard, Suite 4000
Memphis, TN 38118
FAX:          901.260.1803


6. Assignment; Successors and Assigns.  This Agreement and the rights and
obligations hereunder shall not be assigned or transferred in whole or in part
by any party hereto without the prior written consent of the other parties
hereto.  Any attempted assignment or delegation in contravention hereof shall be
null and void.  This Agreement shall be binding upon and inure to the benefit of
the permitted successors and assigns of the parties hereto.


7. No Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto, and nothing herein express or implied shall give or be construed
to give to any person or entity, other than the parties hereto, any legal or
equitable rights hereunder.


 
2

--------------------------------------------------------------------------------

 
8. Default; Remedies.  In the event of any default by any party to this
Agreement, each other party shall have all other remedies now or hereafter
existing at law or in equity or by statute or otherwise, and the election of any
one or more remedies shall not constitute a waiver of the right to pursue other
available remedies.


9. Interpretation; Definitions.  The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  The terms defined in the singular shall have
a comparable meaning when used in the plural, and vice versa.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting or causing any
instrument to be drafted.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.  Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”  The phrases “the date of this Agreement,” “the date
hereof” and terms of similar import, unless the context otherwise requires,
shall be deemed to refer to the date set forth in the first paragraph of this
Agreement.  The words “hereof,” “hereby,” “herein,” “hereunder” and similar
terms in this Agreement shall refer to this Agreement as a whole and not to any
particular Section in which such words appear.


10. Amendments.  No amendment to this Agreement shall be effective unless it
shall be in writing and signed by each party hereto.


11. Counterparts.  This Agreement and any amendments hereto may be executed by
facsimile or PDF and in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other parties hereto.


12. Severability.  If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.


13. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State, without regard to the choice of
law principles of such State.


14. Actions and Proceedings.  The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the State of
Tennessee located within the County of Shelby, of the United States of America
located in the Western District of the State of Tennessee within Shelby County
for any actions, suits or proceedings arising out of or relating to this
Agreement and the transactions contemplated hereby (and agree not to commence
any action, suit or proceeding relating thereto except in such courts, and
further agree that, the fullest extent permitted by law, service of any process,
summons, notice or document by U.S. registered mail to any such party’s address
referred to in Section 5 shall be effective service of process for any action,
suit or proceeding brought against such party in any such court).  The parties
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this agreement or the
transactions contemplated hereby in the courts of the State of Tennessee or the
United States of America located in the State of Tennessee, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.   EACH OF THE PARTIES HERETO HEREBY
AGREES TO

 
3
 

--------------------------------------------------------------------------------

 
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.
 
15. Waiver.  Except as otherwise provided in this Agreement, any failure of any
of the parties hereto to comply with any obligation, covenant, agreement or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.  Any consent given by any
party pursuant to this Agreement shall be valid only if contained in a written
consent signed by such party.


16. Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, whether written or
oral, relating to such subject matter.


17. Specific Performance.  The parties hereby acknowledge, recognize and agree
that irreparable injury may result to any non-breaching party if a party
breached any provision of this Agreement such that money damages alone would not
be a sufficient remedy for any such breach.  Each party hereto therefore agrees
that if it should engage, or cause or permit any other person to engage, in any
act in violation of any provision hereof, the other parties shall be entitled,
in addition to such other remedies, damages and relief as may be available under
this Agreement or applicable law, to an injunction prohibiting the breaching
party from engaging in any such act or specifically enforcing this Agreement, as
the case may be.


 
[SIGNATURE PAGES FOLLOW]
 
 
4 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the day
and year first above written.
 
 
 

  The “Company”           Green Ballast, Inc.  

 

  By:  /s/ William Bethell     Name: William Bethell     Title: Chief Financial
Officer  

 
 

  "Senior Management”               /s/ J. Kevin Adams       J. Kevin Adams    
          /s/ Daniel L. Brown       Daniel L. Brown               /s/ William
Bethell       William Bethell    

 
 
 
 
 



 
5 

--------------------------------------------------------------------------------

 



 

  The “Shareholders”         Adams Family Limited Partnership

 
 

  By: /s/ Sarah E. Adams     Name: Sarah E. Adams     Title: General Partner  

 


 
6

--------------------------------------------------------------------------------

 


 

  The “Shareholders”  

 
 


 

  /s/ Daniel L. Brown     Daniel L. Brown  

 

7 
 

--------------------------------------------------------------------------------

 



 



 
The “Shareholders”  
     
/s/ William Bethell
   
 William Bethell




 
  8

--------------------------------------------------------------------------------

 



 
Schedule A

         
Seller
 
Maximum number of Shares to be transferred to the Company
Adams Family Limited Partnership
   
334,000
 
Daniel L. Brown
   
333,000
 
William Bethell
   
333,000
           
Total
   
1,000,000
 

 